     Case 1:16-cv-00080-DMT-CRH Document 217 Filed 07/10/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Eric Burruss, Dustin Rook, Justin Heath,            )
Christopher Zachary, and all others similarly       )
situated under 29 USC § 216(b),                     )
                                                    )       ORDER
               Plaintiffs,                          )
                                                    )
       v.                                           )
Wyoming Casing Services, Inc. and Steve             )       Case No. 1:16-cv-080
Halvorson,                                          )
                                                    )
               Defendants.                          )

       The court shall hold a status conference with the parties by telephone on July 10, 2020, at

3:00 p.m. CDT. To participate in the conference call, the parties should dial (877) 810-9415 and

enter access code 8992581.

       IT IS SO ORDERED.

       Dated this10th day of July, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
